Exhibit 10.20

LOGO [g50476unisys.jpg]

EXECUTIVE SUPPLEMENTAL BENEFITS/POLICIES UNIQUE TO ELECTED OFFICERS

Annual Physical Examination

Unisys offers you an opportunity to participate in the Executive Health Program
through the University of Pennsylvania Health System. This is an important
benefit that provides comprehensive health screening and risk reduction services
tailored to your needs and schedule at no cost to you. You may schedule an exam
by calling the University of Pennsylvania Health System at 610-902-5640.

Alternatively, if you choose not to participate in the program, you are eligible
to obtain an annual company-paid physical examination from your personal
physician. Amounts paid on your behalf are treated as imputed income.

Aircraft Usage

Elected officers are eligible for business travel on the corporate aircraft. Any
personal use of the corporate aircraft must be pre-approved by the CEO. Expenses
for aircraft usage are treated as imputed income. For business use of aircraft,
Unisys pays the taxes on your behalf so there is no net impact to you.

Corporate Car and Driver

Unisys provides a company car and driver to elected officers for transportation
while on business. Non-business use of a company car and driver (includes
commuting) is treated as imputed income.

Executive Death Benefit

As an elected officer, you may elect up to $50,000 group universal life
insurance coverage under the Company-Provided Life Insurance Plan. In addition,
subject to underwriting approvals and applicable corporate governance
requirements, elected officers are eligible for supplemental death benefit life
insurance coverage under the Executive Death Benefit Only Program. During active
employment, the program provides 4 times your base salary plus target bonus
under the Executive Variable Compensation Plan. At retirement, if you remain
eligible, the program provides 2.5 times your base salary immediately prior to
retirement.

Financial Counseling – Tax Preparation Services

Unisys pays for financial counseling services including investment planning,
estate planning, and/or tax preparation, up to an annual limit. You pay for the
services, and Unisys will reimburse you up to your annual limit. Requests for
reimbursement are made through Webtrex via TER submission.

 

Role

   Annual Maximum

CEO

   $ 7,500

Executive Vice President

Senior Vice President

   $ 5,000

Elected Officer VP

   $ 4,000

You may use any service provider except for the Unisys corporate auditor
(currently Ernst & Young). Amounts reimbursed under this program are treated as
imputed income.

Spousal Travel

Spouses may travel with executives on business trips only when spousal
attendance is required. Expenses for spousal travel are treated as imputed
income with a tax gross-up, i.e., Unisys pays the taxes on your behalf so there
is no net impact to you.

Please note: This communication describes in a summary fashion or refers to
changes to certain Unisys benefit and compensation plans and programs, without
going into all of the details. The provisions of the applicable plan/program
documents solely determine the legal rights and obligations of any person. In
the event of any discrepancy between these communications and the official
plan/program documents, the applicable plan/program documents (including any
amendments), as interpreted by the plan/program administrator, in his/her/its
sole discretion, will always govern. Unisys reserves the right to amend or
terminate any or all of its benefit and compensation plans, in whole or in part,
at any time and for any reason without prior notice or consent, to the extent
permissible under applicable law.



--------------------------------------------------------------------------------

LOGO [g50476unisys.jpg]

EXECUTIVE SUPPLEMENTAL BENEFITS/POLICIES UNIQUE TO ELECTED OFFICERS

Stock Option Transferability

Elected officers may choose to transfer the ownership of their stock options to
a family member or trust. For information or if you choose to transfer your
options, please call or write to the:

Corporate Secretary

Unisys Way, MS E7-117B

Blue Bell, PA 19424

(215) 986-3522

Stock Ownership Guidelines

Elected officers are subject to stock ownership guidelines based on a fixed
number of shares of Unisys stock as follows:

 

CEO

   200,000      Shares

EVP

   75,000      Shares

SVP

   45,000      Shares

VP

   25,000      Shares

Elected officers are required to achieve their target by the later of April 1,
2010 or 5 years from becoming an officer.

IMPORTANT: Trading Windows (Quarterly)

In addition to other trading restrictions that may be imposed under the policy
or applicable law, elected officers must limit their sale of Unisys common stock
to periods commencing five (5) trading days after the release by Unisys of its
quarterly or annual financial results and ending twenty-one (21) calendar days
after the commencement of the trading period.

Contacts

Doug Seipel

VP Global Rewards

(215) 986-6814

douglas.seipel@unisys.com

Vijay Ramnath

Executive Compensation

(215) 986-2291

vijay.ramnath@unisys.com

Kathryn Rockholz

Executive Compensation

(215) 986-4021

kathryn.rockholz@unisys.com

Please note: This communication describes in a summary fashion or refers to
changes to certain Unisys benefit and compensation plans and programs, without
going into all of the details. The provisions of the applicable plan/program
documents solely determine the legal rights and obligations of any person. In
the event of any discrepancy between these communications and the official
plan/program documents, the applicable plan/program documents (including any
amendments), as interpreted by the plan/program administrator, in his/her/its
sole discretion, will always govern. Unisys reserves the right to amend or
terminate any or all of its benefit and compensation plans, in whole or in part,
at any time and for any reason without prior notice or consent, to the extent
permissible under applicable law.